Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 as filed on 3/20/2020 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-20, recites: A method for building a model for matching patients to clinicians, performed at a computing device having one or more processors and memory storing one or more programs configured for execution by the one or more processors: for each of a plurality of patients:
retrieving a respective plurality of clinician selection characteristics and a respective temporal sequence of two or more health assessments, each health assessment tracking a plurality of health status conditions and a respective treating clinician; 
forming a respective feature vector comprising the respective clinician selection characteristics, indicators for a plurality of health characteristics determined from the health status conditions, a computed health status change according to the temporal sequence of two or more health assessments, and an identifier of the respective treating clinician;
using the feature vectors to train a model that correlates sets of clinician selection characteristics and health characteristics to optimal treating clinicians; and
storing the trained model in a database for subsequent use in matching new patients to treating clinicians.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to match patients to clinicians. 
Independent claims 14 and 18 contain nearly identical limitations, and are similarly rejected. Dependent claims 2-13, 15-17, and 19-20 include other limitations, but these only serves to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-6, 8-11, and 13-20 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A method for building a model for matching patients to clinicians, performed at a computing device having one or more processors and memory storing one or more programs configured for execution by the one or more processors: for each of a plurality of patients:
retrieving a respective plurality of clinician selection characteristics and a respective temporal sequence of two or more health assessments, each health assessment tracking a plurality of health status conditions and a respective treating clinician; 
forming a respective feature vector comprising the respective clinician selection characteristics, indicators for a plurality of health characteristics determined from the health status conditions, a computed health status change according to the temporal sequence of two or more health assessments, and an identifier of the respective treating clinician;
using the feature vectors to train a model that correlates sets of clinician selection characteristics and health characteristics to optimal treating clinicians; and
storing the trained model in a database for subsequent use in matching new patients to treating clinicians.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a “performed at a computing device having one or more processors and memory storing one or more programs configured for execution by the one or more processors,” “using the feature vectors to train a model,” and “storing the trained model in a database for subsequent use,” which amounts to merely invoking a computer as a tool to perform the abstract idea, see, e.g., paragraphs 0059-0060 of the Present Specification. See MPEP 2106.05(f).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
The model amounts to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2014/0006055 to Seraly, at para. 0014; 
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0025.
The processor and memory amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2018/0325385 to Deterding at para. 0048 
U.S. Patent Publication No. 2014/0006055 to Seraly, at paras. 0078 and 0092
The “storing the trained model in a database for subsequent use” amounts to elements that have been recognized as well- understood, routine, and conventional activity in particular fields, as demonstrated by:
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0142;
U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0097.
Dependent claims 2-13, 15-17, and 19-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of claims 2-4, 11-12, 15-16); gathering, analyzing, and outputting information using conventional techniques (e.g. the “computing” feature of claims 5-6, 17, and 20, the “comparing” feature of claims 7, 10, and 13, the “calculated” feature of claim 8, the “determining” feature of claim 9).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered 
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 14-20 are rejected under 35 U.S.C. 103 as being obvious over US Publication No. 2019/0043606 A1 to Roots, et al. (“Roots”) in view of U.S. Patent Publication No. 2016/0027342 to Ben-Haim (“Ben-Haim”)

Regarding claim 1, Roots discloses: 
A method for building a model for matching patients to clinicians, performed at a computing device having one or more processors and memory storing one or more programs configured for execution by the one or more processors: (0083: data processing system including a processor and memory for matching patients to providers, see Abstract) for each of a plurality of patients; (0010: matching patients with providers) 
retrieving a respective plurality of clinician selection characteristics (0059: ingesting data about a provider) and a respective two or more health assessments (0049: provider record), each health assessment tracking a plurality of health status conditions and a respective treating clinician; (0049: the provider record includes historical medical outcomes) 
forming a respective feature vector (0070: match probability) comprising the respective clinician selection characteristics (0070: quality metrics), indicators for a plurality of health characteristics determined from the health status conditions (0070: historical medical outcomes), a computed health status change according to the two or more health assessments (0071: basic z score formula, which is the difference between a value x and a mean of survey scores, μ, which is included in the provider record, see para. 0060), and an identifier of the respective treating clinician; (0049: the provider record includes a unique identifier of the provider) 
using the feature vectors to train a model that correlates sets of clinician selection characteristics and health characteristics to optimal treating clinicians; and (0052: the system trains the model by providing prediction results, then the predictive results, which includes the quality metrics/clinician characteristics (para. 0070) and the match probability/optimal clinicians (para. 0070), along with a statistical measures of relevancy, are sent back to further train the model)
storing the trained model in a database (0074: the trained model is serialized, which includes storing the model for later use) for subsequent use in matching new patients to treating clinicians1. (0075: the model predicting subsystem scores the optimal provider matches for a specific patient). 
Roots discloses using a patient’s medical record to match the patient with a physician. (Roots, 0050). However, Roots does not explicitly recite a temporal sequence of health assessments.
Ben-Haim teaches that it is old and well known in the art of healthcare to include a temporal sequence of health assessments (Ben-Haim, 0483: a time line indicating the order of treatments and delay times between treatment locations).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Roots to include a temporal sequence of health assessments, as taught by Ben-Haim, because both Roots and Ben-Haim deal with generating treatment models, and Ben-Haim teaches that incorporating the timing of treatments can improve healthcare modeling. (Ben-Haim, 0485).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
the plurality of patients are mental health patients; (Roots, 0012: clinically depressed patients are mental health patients)
the plurality of health status conditions are mental health status conditions; and (Roots, 0012: depression is a mental health condition)
the health assessments are behavioral health assessments. (Roots, 0012: the health assessment will include depression)

claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses: 
wherein each feature vector further comprises one or more physical health characteristics measured by tests other than the health assessments. (Roots, 0064: the probability is partly based on age, a health characteristic)

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein each health assessment corresponds to a respective patient-clinician visit. (Roots, 0091: see Example 2, a health assessment, in the form of a survey, is formatted to be completed after each visit). 

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses: 
for each of the health assessments, computing a respective composite health score (Roots, 0092: see Example 2, the survey response is used to compute an internal review score).
Roots does not explicitly teach wherein each health status change is computed as a difference between composite health scores, but Roots does teach a basic z score formula, which is the difference between a value x and a mean of survey scores (Roots, 0071). It would have bene obvious to apply the same basic calculation to identify a health status change. 

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
for each of the health assessments, computing a respective composite health score (Roots, 0091: see Example 2, the survey response is used to compute an internal review score), wherein: the health status change for each patient is computed based on two or more of the composite health scores for a respective patient. (0071: basic z score formula, which is the difference between a value x and a mean of survey scores, μ, which is based on two or more scores) 

Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses: 
Roots teaches that it is old and well known in the art of healthcare to include having one or more clinician selection characteristics that match the clinician selection characteristics of the respective patient. (Roots, 0070: match probability between a patient and provider).
Ben-Haim teaches that it is old and well known in the art of healthcare to include a wherein the expected treatment response trend is calculated using hierarchical linear modeling (Ben-Haim, 0130: linear modeling to define a “causal relationship,” which is a construed as a response trend) based on normative data for patients (Ben-Haim, 0128: based on patient organ data).

Regarding claim 9, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses: 
determining whether the health status change of the respective patient is statistically significant. (0052: the predictive results include a statistical measures of relevancy, which would indicate statistical significance). 

Regarding claim 10, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
testing the trained model by comparing results of the trained model to at least a component of the composite score. (Roots, 0052: the prediction results are sent back to train the model, which would require comparing the prediction results to the existing model result to new results).

Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the health assessments further track one or more characteristics of interactions between patients and treating clinicians. (Roots, 0091: see Example 2, a health assessment, in the form of a survey, tracks interactions between a patient and clinician)

Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the one or more characteristics measure symptoms known to be correlated with a set of preselected medical conditions. (Roots, 0092: see Example 3, a health assessment, in the form of a survey, tracks patient age, which correlated with many medical conditions)

Regarding claim 14, Roots discloses: 
A computer system for matching patients to clinicians, comprising: (0001: a patient care and management system and method)
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs comprising instructions for: (0083: data processing system including a processor and memory for matching patients to providers, see Abstract) for each of a plurality of patients; (0010: matching patients with providers)
retrieving a respective plurality of clinician selection characteristics (0059: ingesting data about a provider) and a respective two or more health assessments (0049: provider record), each health assessment tracking a plurality of health status conditions and a respective treating clinician; (0049: the provider record includes historical medical outcomes) 
forming a respective feature vector (0070: match probability) comprising the respective clinician selection characteristics (0070: quality metrics), indicators for a plurality of health characteristics determined from the health status conditions (0070: historical medical outcomes), a computed health status change according to the two or more health assessments (0071: basic z score formula, which is the difference between a value x and a mean of survey scores, μ, which is included in the provider record, see para. 0060), and an identifier of the respective treating clinician; (0049: the provider record includes a unique identifier of the provider) 
using the feature vectors to train a model that correlates sets of clinician selection characteristics and health characteristics to optimal treating clinicians; and (0052: the system trains the model by providing prediction results, then the predictive results, which includes the quality metrics/clinician characteristics (para. 0070) and the match probability/optimal clinicians (para. 0070), along with a statistical measures of relevancy, are sent back to further train the model)
storing the trained model in a database (0074: the trained model is serialized, which includes storing the model for later use) for subsequent use in matching new patients to treating clinicians2. (0075: the model predicting subsystem scores the optimal provider matches for a specific patient). 

Ben-Haim teaches that it is old and well known in the art of healthcare to include a temporal sequence of health assessments (Ben-Haim, 0483: a time line indicating the order of treatments and delay times between treatment locations).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Roots to include a temporal sequence of health assessments, as taught by Ben-Haim, because both Roots and Ben-Haim deal with generating treatment models, and Ben-Haim teaches that incorporating the timing of treatments can improve healthcare modeling. (Ben-Haim, 0485).

Regarding claim 15, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
the plurality of patients are mental health patients; (Roots, 0012: clinically depressed patients are mental health patients)
the plurality of health status conditions are mental health status conditions; and (Roots, 0012: depression is a mental health condition)
the health assessments are behavioral health assessments. (Roots, 0012: the health assessment will include depression)

Regarding claim 16, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
wherein each health assessment corresponds to a respective patient-clinician visit. (Roots, 0092: see Example 2, a health assessment, in the form of a survey, is formatted to be completed after each visit).

Regarding claim 17, the combination discloses each of the limitations of claim 14 as discussed above, and further discloses:
for each of the health assessments, computing a respective composite health score (Roots, 0092: see Example 2, the survey response is used to compute an internal review score).
Roots does not explicitly teach wherein each health status change is computed as a difference between composite health scores, but Roots does teach a basic z score formula, which is the difference between a value x and a mean of survey scores (Roots, 0071). It would have bene obvious to apply the same basic calculation to identify a health status change. 

Regarding claim 18, Roots discloses: 
A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display, the one or more programs comprising instructions for: (0083: data processing system including a processor and memory for matching patients to providers, see Abstract) for each of a plurality of patients; (0010: matching patients with providers)
retrieving a respective plurality of clinician selection characteristics (0059: ingesting data about a provider) and a respective two or more health assessments (0049: provider record), each health assessment tracking a plurality of health status conditions and a respective treating clinician; (0049: the provider record includes historical medical outcomes) 
forming a respective feature vector (0070: match probability) comprising the respective clinician selection characteristics (0070: quality metrics), indicators for a plurality of health characteristics determined from the health status conditions (0070: historical medical outcomes), a computed health status change according to the two or more health assessments (0071: basic z score formula, which is the difference between a value x and a mean of survey scores, μ, which is included in the provider record, see para. 0060), and an identifier of the respective treating clinician; (0049: the provider record includes a unique identifier of the provider) 
using the feature vectors to train a model that correlates sets of clinician selection characteristics and health characteristics to optimal treating clinicians; and (0052: the system trains the model by providing prediction results, then the predictive results, which includes the quality metrics/clinician characteristics (para. 0070) and the match probability/optimal clinicians (para. 0070), along with a statistical measures of relevancy, are sent back to further train the model)
storing the trained model in a database (0074: the trained model is serialized, which includes storing the model for later use) for subsequent use in matching new patients to treating clinicians3. (0075: the model predicting subsystem scores the optimal provider matches for a specific patient). 
Roots discloses using a patient’s medical record to match the patient with a physician. (Roots, 0050). However, Roots does not explicitly recite a temporal sequence of health assessments.
Ben-Haim teaches that it is old and well known in the art of healthcare to include a temporal sequence of health assessments (Ben-Haim, 0483: a time line indicating the order of treatments and delay times between treatment locations).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Roots to include a temporal sequence of health assessments, as taught by Ben-Haim, because both Roots and Ben-Haim deal with generating 

Regarding claim 19, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
the plurality of patients are mental health patients; (Roots, 0012: clinically depressed patients are mental health patients)
the plurality of health status conditions are mental health status conditions; and (Roots, 0012: depression is a mental health condition)
the health assessments are behavioral health assessments. (Roots, 0012: the health assessment will include depression)

Regarding claim 20, the combination discloses each of the limitations of claim 18 as discussed above, and further discloses:
for each of the health assessments, computing a respective composite health score (Roots, 0092: see Example 2, the survey response is used to compute an internal review score).
Roots does not explicitly teach wherein each health status change is computed as a difference between composite health scores, but Roots does teach a basic z score formula, which is the difference between a value x and a mean of survey scores (Roots, 0071). It would have bene obvious to apply the same basic calculation to identify a health status change. 

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2019/0043606 A1 to Roots, et al. (“Roots”) in view of U.S. Patent Publication No. 2016/0027342 to Ben-Haim (“Ben-Haim”) in further view of U.S. Patent Publication No. 2017/0188976 A1 to Kalra, et al. (“Kalra”)

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses a computed health status change. (Roots, 0071). However, Roots does not explicitly recite comparing the health status change for the respective patient to an expected treatment response trend.
Kalra teaches that it is old and well known in the art of healthcare to include comparing the health status change for the respective patient to an expected treatment response trend. (Kalra, 0093: comparing trends to patient meditation scores).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include comparing the health status change for the respective patient to an expected treatment response trend, as taught by Kalra, because Kalra teaches that incorporating trend data can improve healthcare modeling. (Kalra, 0093). 

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2019/0043606 A1 to Roots, et al. (“Roots”) in view of U.S. Patent Publication No. 2016/0027342 to Ben-Haim (“Ben-Haim”) in further view of U.S. Patent Publication No. 2020/0343000 A1 to Kartoun, et al. (“Kartoun”)

Regarding claim 13, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses testing the trained model by comparing results of the trained model (Roots, 0074: the model is tested using training data) 
Kartoun teaches that it is old and well known in the art of healthcare to include one or more of: emergency room utilization records, hospital admissions records, and medical comorbidity code records. (Kartoun, 0026: training a model using mortality and admissions data).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        2 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        3 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114